--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
Exhibit 10.1
Chyron Corporation
2013 Management Incentive Compensation Plan




Purpose of the Plan: The purpose of the 2013 Management Incentive Compensation
Plan (the "Plan") is to incentivize the senior management of Chyron Corporation
("Chyron" or the "Company") to achieve the Company's short-term earnings
objectives for the fiscal year ending December 31, 2013.  The Plan is a
component of the Company's overall compensation objectives and components,
including base salary, long-term incentive equity awards and other fringe
benefits, that are designed to attract and retain the best possible management
talent; to motivate its managers to enhance the Company's growth and
profitability and increase shareholder value; to recognize individual
initiative, leadership, achievement and other contributions; and to reward
superior performance and contributions to the achievement of the Company's
objectives.


Participants: Participants in the Plan include the Company's named executive
officers consisting of the President & Chief Executive Officer, Senior Vice
President & Chief Financial Officer, and Senior Vice President, Sales &
Marketing and Professional Services as well as seven other senior management
personnel of the Company. The Plan does not include any senior management
personnel whose short-term incentive is in the form of sales-based commissions
and bonuses.


Conditions: The Plan consists of two performance conditions and a service
condition. The target performance conditions are: 1) budgeted GAAP-basis
Revenues; and 2) budgeted Non-GAAP Cash Flows from Operating Activities adjusted
to a pre-bonus basis, which we define as net income (loss) before taxes,
depreciation, amortization, inventory reserve, rent differential, 401k Plan
Company matching contribution paid in Company common stock, share-based
compensation expense other than expense under the Incentive Plan, the portion of
the performance-based award under the Incentive Plan that is payable in common
stock of the Company, and any other non-cash operating expenses. The service
condition is that in order to be eligible to receive a payout under the Plan, a
Plan participant must be employed by the Company on the date of payout specified
below (unless terms of any employment, severance or change in control agreements
state otherwise).


Plan Incentive Targets: One-half of the target Plan incentive payout is based on
achievement of a designated level of budgeted GAAP-basis Revenues target for
fiscal 2013 and one-half is based on achievement of a designated level of
budgeted Non-GAAP Cash Flows from Operating Activities adjusted to a pre-bonus
basis target for fiscal 2013.


GAAP-Basis Revenues Target. Greater than 100% of the GAAP-basis Revenues target
must be achieved for a payout to occur under that target.  The GAAP-basis
Revenues portion of the award ranges from an award of 102% of target payout for
achievement of 101% of the target performance condition, to a maximum award of
150% of target payout for achievement of 125% or more of the target performance
condition. This is based on a formula whereby the incentive award achievement
percentages grow in direct proportion to the achieved performance condition
percentages from 101% to 125% of the performance condition target level.


 
 
1

--------------------------------------------------------------------------------

 
 
 
    Non-GAAP Cash Flow from Operating Activities Target adjusted to a pre-bonus
basis. Greater than 100% of the Non-GAAP Cash Flow from Operating Activities
adjusted to a pre-bonus basis target must be achieved for a payout to occur
under the target.  The Non-GAAP Cash Flows from Operating Activities adjusted to
a pre-bonus basis portion of the award ranges from an award of 102% of target
payout for achievement of 101% of the target performance condition, to a maximum
award of 150% of target payout for achievement of 125% or more of the target
performance condition. This is based on a formula whereby the incentive award
achievement percentages grow in direct proportion to the achieved performance
condition percentages from 101% to 125% of the performance condition target
level.


Form of Payout: Any award earned under the Plan will be paid in a combination of
cash and common stock of the Company issued under the Company's 2008 Long-Term
Incentive Plan. The cash portion of the award will equal the payroll and income
tax withholdings required to be paid by the Company on the participant's earned
award, and the balance of the total award will be paid in shares of common stock
of the Company determined by the dollar value of the equity portion of the
earned award divided by the closing price of the Company's common stock (on
NASDAQ or any other exchange on which the Company's common stock might then be
listed) on the date of payout as specified below.


Target Payout: The target payout for fiscal 2013 is set as a percentage of the
participant's base salary to be earned for fiscal 2013.  For the President &
Chief Executive Officer, this percentage is 70%, resulting in a projected target
payout of $337,995 (at 100% achievement of both performance conditions), for the
Senior Vice President & Chief Financial Officer is 60%, resulting in a projected
target payout of $146,880 (at 100% achievement of both performance conditions),
and for the Senior Vice President, Sales & Marketing and Professional Services
it is 30%, resulting in a projected target payout of $81,000 (at 100%
achievement of both performance conditions). The percentages for the other
participants in the Plan range from 20% to 30% of the participant's base salary
to be earned for fiscal 2013.


Date of Payout: The date of payout to all eligible participants will be the date
that the Compensation Committee of the Board of Directors approves the
achievement levels of the Plan financial performance conditions for fiscal 2013,
such approval expected to be decided at their scheduled meeting in March 2014.
 

2
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------